          Case 1:18-cv-01691-JPO Document 46 Filed 08/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT WILLIAMS,

                                      Plaintiff,
                                                                   18-CV-1691 (JPO)
                      -v -
                                                                        ORDER
 CLASSIC SECURITY, ET AL.,
                                    Defendant.


J. PAUL OETKEN, District Judge:

        Because Plaintiff Robert Williams has declined to replead, the Clerk of Court is directed

to close this case.

        SO ORDERED.

Dated: August 19, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge

COPY MAILED TO PRO SE PARTY BY CHAMBERS
